Cole, J.
CmUiuteíoI'r'evigrana jmy.re There wrs presented with the indictment and filed with the clerk the minutes of the evidence of ^le witnesses. taken before the grand jury, Such minutes were duly entitled as of this cause, and certified to by the foreman and • clerk of the grand jury, and were as follows: “¥m. Holbrok saw cards played for treats; Samuel Hutchins saw cards ■played for treats.”
•Upon the trial in the District Court, the State introduced said Holbrook and Hutchins as witnesses, their names being properly indorsed on the indictment, “ whereupon,” proceeds the bill of exceptions, “ the defendant objected to said witnesses giving any testimony, for the reason that no sufficient minutes of their evidence had been taken before or by the grand jury, and attached to the indictment in this cause.” The court overruled the objection and permitted the witnesses to testify, and, on *28their testimony, the defendant was convicted. This ruling is the only error assigned.
There was no error in the ruling of the District Court. This question was, in effect, decided in the case of The State v. Bowers (17 Iowa, 46). Upon the question as there made, Wright, Oh. J., did not concur with the majority of the court. But, in this case, we are all agreed in affirming the action of the District Court. Wright, J., holding -that the objection on the ground stated to the witnesses “giving any testimony whatever” cannot be sustained, and that the witnesses could properly testify as -to the subject-matter or facts embraced in the minutes, however brief they may be.
Affirmed.
Note. The case of The State v. Marcus Van Vleet for nuisance, No. 2,798, and The State v. J. H. Tebbe, for keeping gambling-house, No. 2,799, present the identical question decided in this case, and are also
Affirmed.